

	

		IIA

		109th CONGRESS

		2d Session

		S. J. RES. 33

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2006

			Mr. Kerry introduced the

			 following joint resolution; which was read twice and referred to the

			 Committee on Foreign

			 Relations

		

		JOINT RESOLUTION

		To provide for a strategy for successfully

		  empowering a new unity government in Iraq.

	

	

		Whereas the men and women of the Armed Forces have

			 performed with valor, honor, and courage in Iraq;

		Whereas Iraq can only achieve stability with a national

			 unity government embraced by Sunnis, Shias, and Kurds;

		Whereas the President stated on March 21, 2006, that a

			 national unity government is necessary to achieve our objective

			 in Iraq;

		Whereas on December 15, 2005, the people of Iraq elected

			 their first permanent government since the 2003 invasion by choosing a

			 representative assembly;

		Whereas the newly elected leaders in Iraq have yet to form

			 a government of national unity which is necessary for a sustainable political

			 solution;

		Whereas the creation of a government of national unity

			 will constitute an important benchmark in transferring political

			 responsibilities to the people of Iraq;

		Whereas former Prime Minister of Iraq, Iyad Allawi, stated

			 on March 19, 2006, that there is currently a civil war taking place in

			 Iraq;

		Whereas in order to find a political solution that is

			 necessary to undermine the insurgency, end sectarian violence, and bring

			 stability to Iraq, the people of Iraq must reach a comprehensive agreement that

			 includes forming a unity government, security guarantees, disbanding the

			 militias, and a process for reviving the reconstruction efforts and securing

			 the borders of Iraq;

		Whereas reaching a comprehensive agreement that will help

			 bring stability to Iraq is in the best interests of our allies, members of the

			 Arab League, the neighbors of Iraq, and the international community;

		Whereas our allies, members of the Arab League, the

			 neighbors of Iraq, and the international community, represented by the five

			 permanent members of the United Nations Security Council, can assist in the

			 process of bringing about such a comprehensive agreement;

		Whereas bringing the leaders of the factions in Iraq

			 together at a summit that includes our allies, members of the Arab League, the

			 neighbors of Iraq, and representatives of the five permanent members of the

			 United Nations Security Council would provide a necessary and appropriate forum

			 for reaching such a comprehensive agreement;

		Whereas the commander of the Multinational Forces-Iraq,

			 General George Casey, testified before the Committee on Armed Services of the

			 Senate on September 29, 2005, that [i]ncreased coalition presence feeds

			 the notion of occupation … contributes to the dependency of Iraqi security

			 forces on the coalition … [and] … extends the amount of time that it will take

			 for Iraqi security forces to become self-reliant;

		Whereas General Casey also said that [r]educing the

			 visibility and, ultimately, the presence of coalition forces as we transition

			 to Iraqi security self-reliance remains a key element of our overall

			 counterinsurgency strategy;

		Whereas the overwhelming majority of Iraqis want United

			 States forces to withdraw from Iraq;

		Whereas the Armed Forces have established a training

			 program for the security forces of Iraq that continues to make possible the

			 assumption of security responsibilities by such security forces; and

		Whereas the withdrawal of United States forces under a

			 schedule agreed upon with the new government of Iraq would strengthen and

			 legitimize that government, enable the people of Iraq to become more

			 self-reliant, and undermine support for the insurgency in Iraq: Now, therefore,

			 be it

		

	

		That—

			(1)the President

			 should immediately convene a summit that includes leaders in Iraq, the allies

			 of the United States, members of the Arab League, the neighbors of Iraq, and

			 representatives of the five permanent members of the United Nations Security

			 Council to reach a comprehensive political agreement for Iraq that includes

			 forming a unity government, security guarantees, disbanding the militias, and a

			 process for reviving reconstruction efforts and securing the borders of

			 Iraq;

			(2)United States

			 forces shall be withdrawn from Iraq at the earliest practicable date if Iraqis

			 fail to form a national unity government by May 15, 2006;

			(3)if Iraqis form a

			 national unity government by May 15, 2006—

				(A)the United States

			 should reach agreement as soon as possible with such government on a schedule

			 for the withdrawal of United States forces from Iraq, leaving only forces

			 critical to completing the mission of standing up security forces of Iraq;

			 and

				(B)the President

			 shall—

					(i)consult with

			 Congress on the schedule referred to in subparagraph (A); and

					(ii)present such

			 withdrawal agreement to Congress immediately upon its completion; and

					(4)redeployment of

			 United States forces to rear guard, garrisoned status in Iraq for security

			 back-up, training, and emergency response in Iraq should be accelerated.

			

